Mr. Justice Allyn
delivered the opinion of the court.
On October 21, 1886, Clark & Curtis commenced a suit to foreclose a chattel mortgage on certain grain given by the defendant H. F. Suksdorf. Defendant Knox was joined as claiming an interest in the grain.
On October 27,1886, intervenor, appellant herein, began a suit against said H. F. Suksdorf and one F. W. Suksdorf, an alleged partner, to recover some $800 for threshing the mortgaged grain, asserting a lien under section 1975 of the Code for such threshing.
On November 16, 1886, appellant intervened in the principal action of Clark & Curtis v. Suksdorf & Knox to protect his lien. Defendant answered, setting up a waiver of lien and payment; subsequently they filed amended answer, setting up the additional defense that the threshing was done by means of intervenor’s machinery, teams, and servants, and was not done by his personal labor. Replies were filed, denying the waiver and payment.
On the trial intervenor was nonsuited on the ground that the threshing was not done by his personal labor, but by means of his machines, teams, and servants.
A finding of facts is stipulated for a decision herein upon the question ‘ ‘ whether a man is entitled to a lien for such work done by his servants, teams, etc., and not by his personal labor.”
It was further stipulated “that said intervenor was ac*443tually present during said threshing, and directed the same and assisted therein, but never claimed or filed any lien for his personal services.”
The decision of the question depends upon the construction to be given section 1975 of the Code, which reads as follows:
“Any person who shall do labor upon any farm or land, in tilling the same, or in sowing, or harvesting, or laboring upon, or securing, or assisting in securing, or housing any crop or crops sown or raised thereon during the year in which said work or labor was done, such person has a lien upon all such crop or crops as shall have been raised upon all or any of said land for said work and labor.”
It is said that as lien laws are required to be liberally construed (sec. 1981), “any person who shall do labor upon any farm,” etc., can be extended to cover those who labor through others, i. e., by employing laborers, as in this case.
The object and purpose of the lien law is apparent. It was intended to secure and protect personal earnings of laborers beyond question, and whether a man, because he may be doing labor, y.et in the same labor is employing other laborers, and is thus also an employer or contractor, can come within the scope of this act, is a very important question. So far as he may actually labor, he may come within the beneficent provisions of this law; but so far as his labor consists in looking after his laborers and supervising his contract, this comes more in the line of a business employment or speculation than of personal labor. There is a clearly defined line between the contractor, the employer, and the laborer, and although each may labor in his own way, the class to which the “laborer” belongs is plain, and the contractor or employer certainly does not come within it.
It is said that as the laborer with his sickle is allowed a lien, so the contractor or employer of a large body of men doing this for him is to be substituted for the single harvester, from the needs of a larger and more extensive system of farming. This is an admirable argument to *444address to the legislature, perhaps, for enlarging the operation of the law; but the court cannot consider it unless the reason or purpose can be gathered from the language of the act. That the purpose of a lien was for the benefit of mechanics or laborers is evident; they are usually poor men, dependent on their daily earnings, and can ill afford to lose this, or indulge in the uncertainties of litigation. The employer or contractor is, as a rule, just the opposite, and for this reason the object, or purpose, of a lien law for one by no means makes an argument for the other. A laborer may own a team of horses, or a.machine, and not be debarred from claiming or having a lien for his labor combined with these; they are merely a part of his labor, his implements, the means by which he labors and earns; but when he adds to these other laborers, he then becomes an employer or a contractor, as in this case. It does not follow that such ‘ ‘ other laborers ” are, as his animals or machinery, the mere incidents by which he works; they are laborers as he is, and, besides, they have the right of lien equally with him.
If the reasoning which will support the lien of the laborer with his horses, etc., could be thus applied to the employment of men, the rule would be extended indeed, and the lien law intended for the needy laborer, could be applied to all employers or contractors of labor, no matter how large the number employed or how vast the enterprise.
The mere statement of this would seem to be sufficient answer to the proposition, when we recall the well-known reasons for the enactment of these mechanics’ lien laws. The case of Winder v. Caldwell, 14 How. 434, is the only case cited which is at all analogous to the case at bar, and it bears out fully the view we have above expressed.
It is attempted to uphold the construction claimed by appellant by other sections of our lien laws. We see no parity of reasoning; in fact, section 1966 would sustain the views herein expressed, rather than those claimed for it.
That the appellant might have had a lien covering his individual labor, if any, and also including that of his machine and teams, had he claimed it, is quite possible, as one *445may occupy a dual capacity, and be both a laborer and an employer. He lias not claimed this; he relies exclusively upon his right as an employer to claim a lien covering the labor of his employes. This he cannot do.
The court below correctly construed section 1975, and therefore the judgment is affirmed.
Jones, O. J., and Langeord, J., concurred.